Title: To James Madison from William Pinkney, 3 May 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir.
London, May. 3. 1808.

The Osage arrived at Falmouth on the 30th. of last Month, after a Passage of four Days from L’orient; and Mr. Nourse & Lieutn. Lewis arrived in Town Yesterday.  I have nothing by them from General Armstrong; and they are not in a Situation to give me any Information, of the smallest Value, as to our Relations with France.  Mr. Nourse delivered me your Letter of the 19th. of February.  The Rumours, and the few Facts, brought by these Gentlemen, seem to indicate that the French Government was determined (as we were before informed) that there shall be no Neutrals, and that its Disposition towards us is not very friendly.  The British Government will probably expect something from me in Consequence of the arrival of the O.Sage; but this can create no Difficulty.  I entertain a very confident Belief that the Wish here is to be at Peace with us; and that the Posture of affairs with Reference to us, will not at present be changed.
As there is no particular Reason for a long Detention of the Osage, and Genl. Armstrong’s Dispatches are likely to be of Importance, she will be directed to Sail, after the Stay of a few Days to give me an opportunity of rendering the Communication which I shall make to you by her as full & satisfactory as possible.  I have the Honor to be with sincere Esteem & perfect Consideration, Dear Sir, Your most Obedient humble Servant

Wm. Pinkney

